Citation Nr: 1102031	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-42 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for mass of right kidney 
(right kidney disorder).

2.  Entitlement to service connection for mass on left kidney 
(left kidney disorder).

3.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to June 1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for left kidney 
condition and eligibility for Dependents' Educational Assistance 
(DEA) benefits under 38 U.S.C. Chapter 35 are addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the medical evidence indicates that the 
Veteran does not have a right kidney disability.


CONCLUSION OF LAW

A right kidney disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2008 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In this case, as a current disability 
has not been shown, the evidence does not warrant an examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Right Kidney Claim

The initial consideration for any service connection claim is 
whether the Veteran has a current disability.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Private medical 
records dated in February 2008 show a solid mass present on the 
Veteran's kidney.  Based on the ultrasound report, this was a 
mass on the left kidney, but according to the consultation 
narrative, the ultrasound showed a mass on the right kidney.  As 
detailed below, the subsequent medical evidence, particularly 
magnetic resonance imaging (MRI), computed tomography (CT), and 
ultrasound reports, repeatedly finds no evidence of a mass on the 
right kidney.  See e.g., April 2008 MRI, December 2008 renal 
ultrasound, July 2009 ultrasound.  In this regard, the February 
2008 narrative is the outlier.  As this narrative purports to be 
based on the ultrasound, the Board finds that to the extent it 
evinces a right kidney abnormality, this narrative is erroneous.  
The preponderance of the evidence is against a finding of a 
current right kidney disability.  Thus the Veteran is not found 
to have a current right kidney disability and in the absence of 
evidence of a current disability, the claim must fail.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusion, the Board acknowledges Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

In this case, however, none of the criteria under Jandreau have 
been satisfied.  Thus, neither the clinical nor lay evidence 
establishes current disability here.  Again, under such 
circumstances, the claim must be denied.


ORDER

Entitlement to service connection for mass of right kidney is 
denied.


REMAND

Left Kidney Claim

The Veteran is claiming service connection for kidney cancer due 
to radiation.  As per his earlier successful claim for service 
connection of bladder cancer, radiation exposure has been shown.  
Moreover, the medical evidence of record establishes 
abnormalities on the left kidney that are generally described as 
cysts and/or exophytic cystic lesions, but not kidney cancer.  
Regardless of the diagnosis, the evidence suggests that there is 
some type of mass on the Veteran's left kidney.  That fact, 
coupled with the in-service radiation exposure and the Veteran's 
contention that the two are linked is sufficient to invoke VA's 
duty to provide an examination under McLendon.  The prior medical 
examinations and addendum focused on the diagnosis, specifically 
whether or not the Veteran had kidney cancer.  Even if the 
Veteran does not have a presumptive condition, such as kidney 
cancer, the claim should still be reviewed to determine if 
service connection can be established on a direct basis for the 
condition present.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The examinations of record did not provide a medical 
nexus opinion between whatever the diagnosed condition and the 
Veteran's military service, including the in-service radiation 
exposure.  Thus a new examination is necessary.



DEA Benefits Claim

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a Veteran will have 
basic eligibility if the following conditions are met: (1) The 
Veteran was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the Veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the Veteran's death; or (4) the Veteran died as a result of a 
service-connected disability. 38 U.S.C.A. §§ 3501, 3510; 38 
C.F.R. §§ 3.807(a), 21.3021. Except as provided in subsections 
(b) and (c), effective dates relating to awards under Chapters 
30, 31, 32, and 35 of this title or Chapter 106 shall, to the 
extent feasible, correspond to effective dates relating to awards 
of disability compensation.  38 U.S.C.A. § 5113.

As the Veteran was not dishonorably discharged and is still 
alive, the relevant question is whether he has a permanent and 
total service connected disability.  Any decision with respect to 
the claim for service connection may affect the Veteran's claim 
for DEA benefits; thus, this claim is inextricably intertwined 
with the claim for service connection.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As the claims should be 
considered together, it follows that any Board action on the DEA 
benefits claim at this juncture, would be premature.  Hence, a 
remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA 
examination by an examiner with appropriate expertise 
for the purpose of determining the nature and etiology 
of any mass on the left kidney found to be present.  
Specifically, the VA examiner should address whether 
the Veteran currently have a left kidney disability.  
If so, such disability should be identified.  The 
examiner should then state whether it is at least as 
likely as not that such left kidney disability is 
causally related to his military service, to include 
the Veteran's conceded radiation exposure. 

The claims file should be reviewed in conjunction with 
this examination, and all opinions offered should be 
accompanied by a clear rationale.

2.  Thereafter, readjudicate the issues on appeal.  If 
the desired benefits are not granted, a supplemental 
statement of the case should be furnished to the 
Veteran and his representative.  The appropriate time 
within which to respond should also be afforded to the 
Veteran. The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


